Exhibit 10.82

 

RESTRICTED STOCK AWARD AGREEMENT

 

Unless otherwise defined herein , the terms defined in the Harrah’s
Entertainment, Inc. Amended and Restated 2004 Equity Incentive Award Plan (the
“Plan”) shall have the same defined meanings in this Restricted Stock Award
Agreement (this “Award Agreement”).

 

1.             Grant of Restricted Stock.  The Company hereby grants to you the
number of Shares set forth in the Notice of Grant.  The grant of the Shares
pursuant to this Award Agreement is subject to the terms, definitions and
provisions of the Plan adopted by the Company, which is incorporated herein by
reference.

 

2.             Stock Certificates.  The Company shall cause the Shares to be
issued and a stock certificate or certificates representing the Shares to be
registered in your name promptly upon execution of the Award Agreement, but the
stock certificate or stock certificates shall be delivered to, and held in
custody by, the Bank of New York or any successor appointed by the Company until
the applicable vesting dates specified in the Notice of Grant (the “Vesting
Dates”).

 

3.             Restrictions.  You shall have all rights and privileges of a
stockholder of the Company with respect to the Shares, including voting rights
and the right to receive dividends paid with respect to such Shares, except that
the following restrictions shall apply to the Shares, until the applicable
Vesting Dates:

 

(a)           Forfeiture.  Except as provided in subsection (c) below, any
Shares which are not vested on the date you cease to be a member of the Board,
employee, officer or executive of the Company or any Subsidiary (a “Service
Provider”) shall be forfeited on the date of such termination (the “Termination
Date”).

 

(b)           Nontransferability.  The Shares may not be sold, assigned,
pledged, encumbered or used as collateral for a loan.

 

(c)           Death or Disability.  If you cease to be a Service Provider as a
result of death or Disability (as defined below), fifty percent (50%) of the
unvested Shares shall automatically vest on the Termination Date and any
remaining unvested Shares shall be forfeited.  For purposes of this Award
Agreement,  “Disability” means a determination while you are a Service Provider
or on an authorized leave of absence that you are disabled under the Company’s
long term disability plan.

 

4.             Change in Control.  Unless otherwise stipulated in a Severance
Agreement, you shall have certain rights upon a Change in Control of the Company
as described in the Plan.

 

5.             Delivery of Certificates; Withholding.  Upon vesting of the
Shares, the Company shall cause the certificate or certificates with respect to
such vested Shares to be delivered to you or your legal representative, free
from any restrictions.  However, the certificate or certificates shall not be
delivered to you or your legal representative unless and until you or your legal
representative pay to the Company the full amount of all applicable federal,
state and local tax resulting from the grant of the Shares or the vesting of the
Shares.

 

 You may elect to satisfy any federal, state and local tax withholding
obligation relating to the grant of the Shares or the lapse of the restrictions
with respect to any of the Shares by authorizing the Company to withhold from
the shares of the common stock otherwise deliverable to you upon grant or as a
result of the lapse of the restrictions with respect to any of the Shares, a
number of shares having a fair market value less than or equal to the amount of
the Company’s required minimum statutory withholding. Shares of common stock
tendered by you pursuant to this paragraph shall be valued at the fair market
value of the common stock on the date your tax obligations arise.  You agree to
take any further actions and execute any additional documents as may be
necessary to effectuate the provisions of this paragraph.

 

6.             Tax Consultation.  You understand that you may suffer adverse tax
consequences as a result of your acquisition or disposition of the Shares.  You
understand that you have only thirty (30) days from the Grant Date set forth in
the Notice of Grant to file an 83(b) election with the Internal Revenue Service,
if you so desire.  You represent that you have consulted with any tax
consultants you deem advisable in connection with the acquisition or disposition
of the Shares and that you are not relying on the Company for any tax advise.

 

--------------------------------------------------------------------------------


 

7.             Governing Law.  The validity and enforceability of this Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to otherwise governing principles of conflicts of law.

 

8.             Award Agreement Subject to Plan.  The grant evidenced by this
Award Agreement is made pursuant to all of the provisions of the Plan and the
Award Agreement is intended and shall be interpreted in a manner to comply with
the Plan.

 

9.             No Employment or Directorship Rights.  Nothing in the Plan or the
Award Agreement shall be confer upon you any right with respect to continuation
of employment or directorship by the Company or a Subsidiary and it shall not
interfere in any way with the Company’s or a Subsidiary’s right to terminate
your employment or directorship at any time.

 

10.           Successors and Assigns.  The terms of the Plan and the Award
Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.

 

--------------------------------------------------------------------------------